Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit to continuation application no 16/022,138 dated 06/28/2018, now Patent No. 10,949,967, which is a continuation application no. 15/213,889 dated 07/19/2016, now Patent No 10,026,170, which is a division application no. 14/205,005 dated 03/11/2014, now Patent no. 9,398,893, which claims benefit to provisional application no. 61/799,213 dated 03/15/2013 and claims benefit to provisional application no. 61/810,238 dated 04/09/2013 and claims benefit provisional application no. 61/898,392 dated 10/31/2013.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, 13, 14, 16, 17, 18, 19 rejected under 35 U.S.C. 103(a) as being unpatentable over Oraevsky et al (U.S. Patent Pub. No. 2013/0190595, hereafter referred to as Oraevsky) in view of Mullick et al (U.S. Patent Pub. No. 2015/0148677, hereafter referred to as Mullick)

Regarding Claim 1, Oraevsky teaches a method for evaluating a tumor having a central nidus and a peritumoral region adjacent to the central nidus, the method comprising: 
presenting on a display an optoacoustic image of at least a portion of a volume of tissue comprising the tumor (paragraph 17, Oraevsky teaches displaying and superimposing co-registered images together for volume of interest); 
identifying on the display a boundary zone of the optoacoustic image, the boundary zone approximating at least a portion of the peritumoral region of the tumor (paragraph 16, paragraph 50, Oraevsky teaches outline the boundary of the volume of interest with the subject using a dual modality image system.).
Oraevsky does not explicitly disclose obtaining a feature score, from at least one of i) an operator or ii) automatically from a computer model, for at least one peritumoral feature contained at least partially within the boundary zone; and 
determining a grade for the at least one peritumoral feature based on the feature score.
Mullick is in the same field of art of medical imaging processing of lesion. Further, Mullick teaches obtaining a feature score (paragraph 43, Mullick teaches capturing images and determining a scoring of the lesion), from at least one of i) an operator or ii) automatically from a computer model, for at least one peritumoral feature contained at least partially within the boundary zone (paragraph 43-paragraph 45, Mullick teaches the ultrasound scoring of the lesion); and 
determining a grade for the at least one peritumoral feature based on the feature score (paragraph 43-paragraph 48, Mullick teaches capturing the ultrasound and scoring the lesion).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oraevsky by incorporating the computer aided diagnosis system that allows for user input and scoring of cancerous lesions that is taught by Mullick, to make the invention an imaging system that captures optoacoustic imaging and uses the image data for scoring and grading the cancerous lesion using the ultrasound imaging system ; thus, one of ordinary skilled in the art would be motivated to combine the references since Known methods for detecting lesions in ultrasound imaging for the breast may also do a relatively poor job of accounting for the significant variations in the shape, size, echogenicity, and margin characteristics of breast lesions. () .
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Oraevsky in view of Mullick discloses obtaining at least one additional feature score for the at least one peritumoral feature contained at least partially within the boundary zone, wherein the at least one additional feature score is obtained by calculating by computer one or more computer-generated feature scores for the at least one peritumoral feature (paragraph 43-paragraph 48, Mullick teaches capturing the ultrasound and scoring the lesion), the one or more computer-generated feature scores being based, at least in part, on information falling within the boundary zone (paragraph 43-paragraph 47, Mullick teaches capturing different ).  

In regards to Claim 4, Oraevsky in view of Mullick discloses obtaining one or more supplementary inputs from the operator, wherein at least one of the one or more supplementary inputs is a revised boundary zone (paragraph 84-pararaph 87, Liang), the method further comprising: 
re-calculating by the computer the feature score for the at least one peritumoral feature, the feature score being based, at least in part, on information falling within the revised boundary zone; and re-obtaining the one or more supplementary inputs from the operator when an operator feature score differs from a computer-generated feature score (paragraph 57-paragraph 60, paragraph 84-paragraph 87, Liang).  

In regards to Claim 5, Oraevsky in view of Mullick discloses wherein at least one of the one or more supplementary inputs is a modification to the operator feature score, the method further comprising re-obtaining the one or more supplementary inputs from the operator when the operator feature score differs from the computer-generated feature score (paragraph 43-paragraph 46, Mullick).  

In regards to Claim 6, Oraevsky in view of Mullick discloses wherein the at least one of the one or more supplementary inputs is a confirmation of the feature score (paragraph 43-paragraph 46, Mullick).  

In regards to Claim 7, Oraevsky in view of Mullick discloses wherein the at least one of the one or more supplementary inputs is the operator feature zone, the method further comprising: calculating by the computer the computer-generated feature score for the at least one peritumoral feature, based at least in part on information falling within the feature zone (paragraph 43-paragraph 46, Mullick); and re-obtaining the one or more supplementary inputs from the operator when the operator feature score differs from the computer-generated feature score (paragraph 47-paragraph 50, Mullick).  

In regards to Claim 8, Oraevsky in view of Mullick discloses obtaining at least one additional feature score from another operator (paragraph 30, paragraph 43-paragraph 50 Mullick).  

In regards to Claim 9, Oraevsky in view of Mullick discloses wherein the optoacoustic image comprises image information representative of a response, by at least the portion of the volume of tissue, to short and long predominant wavelengths of light (paragraph 47, paragraph 48, paragraph 52, paragraph 56, Oraevsky).  

In regards to Claim 10, Oraevsky in view of Mullick discloses wherein the optoacoustic image comprises image information representative of a response, by at least the portion of the volume of tissue, to a first predominant wavelength of light (paragraph 47, paragraph 48, paragraph 56, Oraevsky teaches capturing optoacoustic imaging which is done by wavelength lights.).  

In regards to Claim 11, Oraevsky in view of Mullick discloses wherein the optoacoustic image comprises image information representative of a response, by at least the portion of the volume of tissue, to a first predominant wavelength of light (paragraph 47, paragraph 48, paragraph 56, Oraevsky teaches capturing optoacoustic imaging which is done by wavelength lights.).  

In regards to Claim 13, Oraevsky in view of Mullick discloses wherein the optoacoustic image includes information indicative of at least one of: 
1) internal de-oxygenation, 
2) peritumoral boundary zone deoxygenation, 
3) internal deoxygenated blush, or 
4) internal total blood (paragraph 126-paragraph 128, Oraevsky), and 
wherein the feature score and the at least one additional feature score, at least in part, score the at least one of: 
1) internal de-oxygenation, 
2) peritumoral boundary zone deoxygenation, 
3) internal deoxygenated blush, or 
4) internal total blood (paragraph 126-paragraph 128, Oraevsky).  

Regarding Claim 14, Oraevsky teaches a method for evaluating a tumor having a central nidus and a peritumoral region adjacent to the central nidus, the method comprising: 
presenting on a display an optoacoustic image of at least a portion of a volume of tissue comprising the tumor (paragraph 17, Oraevsky teaches displaying and superimposing co-registered images together for volume of interest), 
wherein the optoacoustic image includes deoxygenation information indicative of de-oxygenation for at least the portion of the volume of tissue (paragraph 7, paragraph 55, paragraph 121-paragraph 122, Oraevsky teaches capturing optoacoustic tomography in which one of ordinary skilled in the art recognizes that the system is capturing images of cells via light waves that are passing through different cells in the blood and the cancer cells will have additional oxygen and other non-oxygen cells in the region.); 
identifying on the display a boundary zone of the optoacoustic image, the boundary zone approximating at least a portion of the peritumoral region of the tumor (paragraph 16, paragraph 50, Oraevsky teaches outline the boundary of the volume of interest with the subject using a dual modality image system.).
Oraevsky does not explicitly disclose obtaining a feature score, from at least one of i) an operator or ii) automatically from a computer model, for at least one peritumoral feature contained at least partially within the boundary zone; and 
determining a grade for the at least one peritumoral feature based on the feature score.
Mullick is in the same field of art of medical imaging processing of lesion. Further, Mullick teaches obtaining a feature score (paragraph 43, Mullick teaches capturing images and determining a scoring of the lesion), from at least one of i) an operator or ii) automatically from a computer model, for at least one peritumoral feature contained at least partially within the boundary zone (paragraph 43-paragraph 45, Mullick teaches the ultrasound scoring of the lesion); and 
determining a grade for the at least one peritumoral feature based on the feature score (paragraph 43-paragraph 48, Mullick teaches capturing the ultrasound and scoring the lesion).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oraevsky by incorporating the computer aided diagnosis system that allows for user input and scoring of cancerous lesions that is taught by Mullick, to make the invention an imaging system that captures optoacoustic imaging and uses the image data for scoring and grading the cancerous lesion using the ultrasound imaging system; thus, one of ordinary skilled in the art would be motivated to combine the references since Known methods for detecting lesions in ultrasound imaging for the breast may also do a relatively poor job of accounting for the significant variations in the shape, size, echogenicity, and margin characteristics of breast lesions. () .
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 16, Oraevsky in view of Mullick discloses obtaining, from an operator, a revised boundary zone (paragraph 84-paragraph 87, Liang teaches manual segmentation), and calculating by the computer the feature score based, at least in part, on information falling within the revised boundary zone (paragraph 57-pararaph 60, Liang teaches scoring the nodules).  

In regards to Claim 17, Oraevsky in view of Mullick discloses wherein the optoacoustic image comprises image information representative of a response, by at least the portion of the volume of tissue, to short and long predominant wavelengths of light (paragraph 47, paragraph 48, paragraph 52, paragraph 56, Oraevsky).  

In regards to Claim 18, Oraevsky in view of Mullick discloses wherein the optoacoustic image comprises image information representative of a response, by at least the portion of the volume of tissue, to a first predominant wavelength of light (paragraph 47, paragraph 48, paragraph 56, Oraevsky teaches capturing optoacoustic imaging which is done by wavelength lights.).  

In regards to Claim 19, Oraevsky in view of Mullick discloses wherein the optoacoustic image comprises image information representative of a response, by at least the portion of the volume of tissue, to a first predominant wavelength of light (paragraph 47, paragraph 48, paragraph 56, Oraevsky teaches capturing optoacoustic imaging which is done by wavelength lights.).  

Claims 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Oraevsky in view of Mullick in view of Liang et al (U.S. Patent Pub. No. 2015/0379709, hereafter referred to as Liang).

Regarding Claim 3, Oraevsky in view of Mullick teaches optoacoustic medical imaging.
Oraevsky in view of Mullick does not explicitly disclose obtaining, from an operator, a revised boundary zone, and re-calculating by the computer the feature score for the at least one peritumoral feature, the feature score being based, at least in part, on information falling within the revised boundary zone.  
Liang is in the same field of art of computer aided diagnosis for cancer. Further, Liang teaches obtaining, from an operator, a revised boundary zone (paragraph 84-paragraph 87, Liang teaches manual segmentation), and re-calculating by the computer the feature score for the at least one peritumoral feature, the feature score being based, at least in part, on information falling within the revised boundary zone (paragraph 57-pararaph 60, Liang teaches scoring the nodules).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oraevsky in view of Mullick by incorporating the medical imaging that is taught by Liang, to make the invention that allows an operator to perform medical image segmentation; thus, one of ordinary skilled in the art would be motivated to combine the references since Prior research focused on shape and growth principles of pulmonary nodules to distinguish malignancy, and the scant work on textural features focused on calculation of features from a gray-level co-occurrence matrix (paragraph 8, Liang).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Allowable Subject Matter
Claims 12, 15, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Khokhlova. “Optoacoustic imaging of absorbing objects in a turbid medium: ultimate sensitivity and application to breast cancer diagnostic” Applied Optics, Vol. 46, No. 2 _ 10 January 2007.
Menezes. “Downgrading of Breast Masses Suspicious for Cancer by Using Optoacoustics Breast Image” 2018; 288:355–365 https://doi.org/10.1148/radiol.2018170500,
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665